UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TENNESSEE

 

AT CHATTANOOGA
UNITED STATES OF AMERICA )
) lanoo Al e8see
) 1:19-cr- la YW
v. ) :
) Judge Medmoaroy l Stee
)
AMMAR RAMAHI )
a.k.a. )
MARK RAMAHI )
INFORMATION
COUNT ONE

AGGRAVATED IDENTITY THEFT
(18 U.S.C. § 1028A)

THE UNITED STATES ATTORNEY CHARGES THAT:
AT ALL TIMES MATERIAL HEREIN:

The defendant, AMMAR RAMAHI, a.k.a. MARK RAMAHI, was a resident of Austell,
Georgia. The defendant and his family owned and operated Ramahi, Inc., d.b.a. Car Zone
Auto Sales (Car Zone), a used automobile dealership, located in Austell, Georgia. The
defendant was Secretary of Ramahi, Inc., and was responsible for the dealership’s financial
matters, including the purchase, sale, and financing of vehicles. The defendant’s employee,
W.A., was employed as the dealership’s office manager.

Car Zone sold vehicles to its customers on credit pursuant to a Bill of Sale anda
Simple Interest Retail Installment Contract (hereinafter referred to as an “Installment
Contract”) whereby the customers, a.k.a. the obligors, agreed to pay for the vehicles by

making scheduled payments, typically twice a month, over a specified period of time.

Page | of 6

Case 1:19-cr-00126-TRM-CHS Document1 Filed 09/06/19 Pagelof6 PagelID# 1
These Installment Contracts created receivables representing monies owed to Car Zone by
the customers.

Speed Financial Inc., was a financing company located in Cleveland, Tennessee.
Speed Financial was owned and operated by T.S., and was in the business of providing
financing to automobile dealerships.

Starting in or about April 2014, the defendant, AMMAR RAMAHI, a.k.a. MARK
RAMAHL, entered into a Master Purchase Agreement with Speed Financial whereby Speed
Financial provided financing to Car Zone. For a specified, discounted price, Speed
Financial would purchase a defined portion of the scheduled payments of the receivables
owed to Car Zone by its customers pursuant to the Installment Contracts. In return, Car
Zone would transfer its interest in the vehicles, the Bills of Sale, the Installment Contracts,
and the scheduled payments to Speed Financial; and thereafter, Speed Financial was
entitled to receive the defined portion of the scheduled payments made by the customers
pursuant to the Installment Contracts. The defendant, AMMAR RAMAHI, a.k.a. MARK
RAMAHI, would also provide T.S. and Speed Financial with the physical vehicle titles to
hold as collateral.

Speed Financial’s purchases of the scheduled payments of receivables from Car
Zone were evidenced by a “Payment Interval Short Form Purchase Agreement” (hereinafter
referred to as a “Short Form Purchase Agreement”). The Short Form Purchase Agreements
were signed by T.S. on behalf of Speed Financial, and by the defendant, AMMAR
RAMAHI, a.k.a. MARK RAMAHL, or by W.A., on behalf of Car Zone. The Short Form

Purchase Agreements identified the receivables purchased by Speed Financial pursuant to

Page 2 of 6

Case 1:19-cr-00126-TRM-CHS Document1 Filed 09/06/19 Page 2of6 PagelD #: 2
the terms set forth in the Master Purchase Agreement, and attached to the Short Form
Purchase Agreements were the Bills of Sale, Installment Contracts, and other records for
vehicles sold by Car Zone to its customers.

The Short Form Purchase Agreements were prepared by T.S. utilizing information
about the vehicle sales which was provided to T.S. by W.A. via email in the form of a
spreadsheet. The spreadsheet was prepared by W.A. and contained information about the
vehicles, the buyers, and the payment terms of the Installment Contracts.

THE SCHEME TO DEFRAUD:

Beginning in or about March 2015, and continuing until in or about February 2016, in the
Eastern District of Tennessee and elsewhere, the defendant, AMMAR RAMAHI, a.k.a. MARK
RAMAHI, aided and abetted by W.A., devised and intended to devise a scheme and artifice to
defraud Speed Financial and to obtain money and property by means of false and fraudulent
pretenses, representations and promises. The scheme and artifice to defraud and to obtain money
so devised and intended to be devised by the defendant was in substance as follows:

It was part of the scheme to defraud that starting in or about March 2015, and continuing
until in or about February 2016, the defendant, AMMAR RAMAHI, a.k.a. MARK RAMAHI,
aided and abetted by W.A., began submitting false vehicle sales information, and fraudulent Bills
of Sale and Installment Contracts containing the forged signatures of the alleged vehicle
purchasers, to T.S. and Speed Financial.

It was further part of the scheme to defraud that in May 2015, the defendant,
AMMAR RAMAHI, a.k.a. MARK RAMAHI, entered into a renewal of the Master

Purchase Agreement with Speed Financial.

Page 3 of 6

Case 1:19-cr-00126-TRM-CHS Document1 Filed 09/06/19 Page 3of6 PagelD #: 3
It was further part of the scheme to defraud that the defendant, AMMAR RAMAHI,
a.k.a. MARK RAMAHI, aided and abetted by W.A., used records of vehicles sold to Car
Zone’s actual customers in the past to create fraudulent Bills of Sale and Installment
Contracts, making it appear as if the vehicles had recently been sold to the customers, when
in fact, no sales had actually occurred,

It was further part of the scheme to defraud that the defendant, AMMAR RAMAHI,
a.k.a. MARK RAMAHI, forged the customers’ signatures on the fraudulent Bills of Sale
and Installment Contracts.

It was further part of the scheme to defraud that the defendant, AMMAR RAMAHI,
a.k.a. MARK RAMAHI, caused W.A. to forge the customers’ signatures on the fraudulent
Bills of Sale and Installment Contracts when the defendant, AMMAR RAMAHI, a.k.a.
MARK RAMAHI, did not do it himself.

It was further part of the scheme to defraud that the defendant, AMMAR RAMAHI,
a.k.a. MARK RAMAHI, caused W.A. to utilize names of actual former customers and the
fraudulent Bills of Sale and Installment Contracts to create a spreadsheet summarizing the
alleged vehicle sales.

It was further part of the scheme to defraud that the defendant, AMMAR RAMAHI,
a.k.a. MARK RAMAHI, caused W.A. to email this spreadsheet from the Car Zone
dealership in Austell, Georgia, to T.S. in Cleveland, Tennessee, who would utilize the
information on the spreadsheet to prepare a Short Form Purchase Agreement.

It was further part of the scheme to defraud that T.S., based on the fraudulent

spreadsheet received from W.A., would then travel from Cleveland, Tennessee, to the Car

Page 4 of 6

Case 1:19-cr-00126-TRM-CHS Document1 Filed 09/06/19 Page 4of6 PagelID#: 4
Zone dealership in Austell, Georgia, where the Short Form Purchase Agreement was
completed and signed by the defendant, AMMAR RAMAHI, a.k.a. MARK RAMAHI, or
W.A., on behalf of Car Zone, knowing that the vehicle sales information was false, that the
attached Bills of Sale and Installment Contracts were fraudulent, and that the Bills of Sale
and Installment Contracts contained the forged signatures of the alleged customers.

It was further part of the scheme to defraud that the defendant, AMMAR RAMAHI,
a.k.a. MARK RAMAHI, promised to provide T.S. with the titles to the vehicles referenced
in the Short Form Purchase Agreements at a later date; however, the defendant knew these
promises were false at the time they were made because the defendant did not actually have
the vehicles or the vehicle titles, and the defendant knew that that the alleged vehicle sales
had never occurred.

It was further part of the scheme to defraud that the defendant, AMMAR RAMAHI,
a.k.a. MARK RAMAHI, provided and caused to be provided approximately 350 fraudulent
Bills of Sale and Installment Contracts to T.S., resulting in a loss of approximately
$857,000.00.

THE EXECUTION:

The United States Attorney re-alleges and incorporates by reference the above paragraphs
of this Information as if fully set forth herein. On or about the date set forth below in the Eastern
District of Tennessee and elsewhere, the defendant, AMMAR RAMAHI, a.k.a. MARK
RAMAHI, aided and abetted by others, did knowingly transfer, without lawful authority, means
of identification of another person during and in relation to a felony violation enumerated in

18 U.S.C. § 1028A(c), that is, wire fraud (18 U.S.C. § 1343), knowing that the means of

Page 5 of 6

Case 1:19-cr-00126-TRM-CHS Document1 Filed 09/06/19 Page5of6 PagelID#: 5
identification belonged to another actual person, in violation of Title 18, United States Code, Section

1028A(a)(1):
Count On orabout: Description of forged document:
1 January 7,2016 Installment Contract for the sale of a used 2004 Pontiac Grand

Prix to Car Zone customer "W.W.W"

all in violation of Title 18, United States Code, Section 1028A(a)(I) and 2.

J. DOUGLAS OVERBEY
UNITED STATES ATTORNEY

STEVEN S. NEFF, BPR #GA 471187
Assistant U.S. Attorney

1110 Market Street, Ste. 515
Chattanooga, Tennessee 37402

(423) 752-5140
Steven.Neff@usdoj.gov

By:

Page 6 of 6

Case 1:19-cr-00126-TRM-CHS Document1 Filed 09/06/19 Page 6of6 PagelD #: 6
